Citation Nr: 0600502	
Decision Date: 01/09/06    Archive Date: 01/19/06

DOCKET NO.  99-23 942A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Nashville, Tennessee

THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for coronary artery 
disease, including as secondary to service-connected diabetes 
mellitus, and if so, whether service connection is so 
warranted.

2.  Entitlement to service connection for hypertension, to 
include as secondary to service-connected diabetes mellitus.  

3.  Entitlement to service connection for periodontal disease 
and gingivitis, including as secondary to service-connected 
diabetes mellitus.  

4.  Whether a timely notice of disagreement was filed with 
respect to a rating decision dated on September 25, 1989, 
which denied service connection for post-traumatic stress 
disorder (PTSD).  

5.  Entitlement to an effective date prior to March 18, 1997, 
for the grant of service connection for PTSD.

6.  Whether the rating decision of September 25, 1989, 
contained clear and unmistakable error (CUE) in not granting 
service connection for PTSD.

7.  Entitlement to an effective date prior to December 10, 
1997, for the assignment of a 100 percent rating for PTSD.  


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


ATTORNEY FOR THE BOARD

David A. Saadat

INTRODUCTION

The veteran had active military service in the Marine Corps 
from March 1966 to March 1969, and in the Navy from October 
1976 to June 1979.

The claims concerning coronary artery disease and 
hypertension come to the Board of Veterans' Appeals (Board) 
from an April 2002 rating decision.  The veteran filed a 
notice of disagreement in June 2002, the RO issued a 
statement of the case in October 2003, and the veteran 
perfected his appeal in November 2003.  

The claim concerning periodontal disease and gingivitis 
arises from a February 2002 rating decision.  The veteran 
filed a notice of disagreement in June 2002, the RO issued a 
statement of the case in October 2003, and the veteran 
perfected his appeal in November 2003.

The claim concerning CUE in the September 1989 rating 
decision arises from an October 2004 rating decision.  The 
veteran filed a notice of disagreement in November 2004, the 
RO issued a statement of the case in February 2005, and the 
veteran perfected his appeal in March 2005.

The claim concerning the effective date for the grant of 
service connection for PTSD arises from a February 2003 
rating decision, which also impliedly held that a timely 
notice of disagreement was not filed with respect to the 
September 1989 rating decision denying service connection for 
PTSD.  The veteran filed a notice of disagreement in March 
2003, a statement of the case was issued in October 2003, and 
the veteran perfected his appeal in November 2003.

The claim concerning an effective date prior to December 10, 
1997, for the assignment of a 100 percent rating for PTSD 
arises from a July 1999 rating decision.  The veteran filed a 
notice of disagreement in October 1999, the RO issued a 
statement of the case in November 1999, and the veteran 
perfected his appeal in December 1999.  As discussed below, 
this claim is remanded to the RO via the Appeals Management 
Center in Washington, DC.


FINDINGS OF FACT

1.  By a June 1998 rating decision, the RO denied service 
connection for a cardiac disability; the veteran did not 
appeal this rating decision; evidence received since the June 
1998 rating decision was not considered previously and is so 
significant that it must be reviewed in connection with the 
claim for service connection.

2.  The evidence is balanced as to whether the veteran's 
coronary artery disease is aggravated by his service-
connected diabetes mellitus.  

3.  A preponderance of the evidence is against a finding that 
the veteran's hypertension is related to service or is due to 
or aggravated by his service-connected diabetes mellitus.

4.  A preponderance of the evidence is against a finding that 
the veteran's periodontal disease and gingivitis are related 
to service or are due to or aggravated by his service-
connected diabetes mellitus.

5.  By a September 1989 rating decision, the RO denied 
service connection for PTSD; it notified the veteran about 
this rating decision in an October 1989 letter; in March 
1990, the veteran submitted a written statement which can be 
reasonably construed as expressing dissatisfaction with the 
September 1989 denial.    

6.  The veteran has had a pending claim for service 
connection for PTSD since April 18, 1989; he was diagnosed as 
having this disability by a VA examination conducted in June 
1989.  

7.  The claim concerning CUE in the September 1989 rating 
decision is moot.


CONCLUSIONS OF LAW

1.  New and material evidence has been presented since the 
June 1998 final rating decision denying service connection 
for a cardiac disability, and this claim is reopened.  38 
U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (as in 
effect prior to August 29, 2001); 38 C.F.R. §§ 3.104, 3.160, 
20.200, 20.302, 20.1103 (2005).

2.  The criteria for service connection for coronary artery 
disease, to the extent it is aggravated by service-connected 
diabetes mellitus, have been met.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1131, 5107 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.303, 3.307, 3.309, 3.310 (2005); Allen v. Brown, 7 Vet. 
App. 439 (1995).  

3.  The criteria for service connection for hypertension, 
including as secondary to service-connected diabetes 
mellitus, have not been met.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1131, 5107 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.303, 3.307, 3.309, 3.310 (2005).

4.  The criteria for service connection for periodontal 
disease and gingivitis, including as secondary to service-
connected diabetes mellitus, have not been met.  38 U.S.C.A. 
§§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.310, 
3.381 (2005).

5.  An adequate notice of disagreement was timely filed with 
respect to the September 1989 RO denial of service connection 
for PTSD.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. 
§§ 20.201, 20.302 (2005).

6.  The criteria for an effective date of April 18, 1989 (and 
no earlier), for the grant of service connection for PTSD, 
have been met.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. § 
3.400 (2005).   

7.  The claim concerning CUE in the September 1989 rating 
decision is dismissed as moot.  38 U.S.C.A. §§ 511, 7104, 
7105 (West 2002); 38 C.F.R. § 20.101 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to notify and assist

Notice under the Veterans Claims Assistance Act of 2000 
(VCAA) must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits and must:  (1) inform the claimant 
about the information and evidence not of record that is 
necessary to substantiate the claim; (2) inform the claimant 
about the information and evidence that VA will seek to 
provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim.  See 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a); Pelegrini v. Principi, 18 Vet. 
App. 112, 120-21 (2004) (Pelegrini II).  The RO provided the 
veteran VCAA notice via a June 2005 letter, which clearly 
advised him of the four elements required by Pelegrini II.  

Although VCAA notice was provided after the initial 
adjudication of the veteran's claims, he was not prejudiced 
thereby because this was harmless error.  In a July 2005 
written response to the June 2005 VCAA letter, the veteran 
asserted that he had no additional evidence to submit and 
asked that the adjudication of his claims proceed.  VA has 
provided him numerous statements of the case and supplemental 
statements of the case, and has afforded him every 
opportunity to submit evidence, argue for his claims, and 
respond to VA notices.  

As to VA's duty to assist, numerous service, VA, and private 
outpatient records are in the file, as records requested from 
the Social Security Administration.  The veteran underwent VA 
examinations in October 2000, February 2002, March 2002, and 
May 2003 (the reports of these examinations have been 
reviewed).  The veteran has not indicated that there are any 
outstanding records pertaining to his claims.  

VA has satisfied its duties to notify and assist in 
accordance with the VCAA, and additional development efforts 
would serve no useful purpose.  See Soyini v. Derwinski, 1 
Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 
430 (1994).  Therefore, the veteran will not be prejudiced by 
the Board's adjudication of his claims.  

II.  Claim to reopen

By a June 1998 rating decision, the RO denied service 
connection for coronary artery disease.  The veteran was 
advised of this rating decision in a June 1998 letter.  
However, he did not file a notice of disagreement and that 
rating decision became final.  38 U.S.C.A. § 7105; 38 C.F.R. 
§§ 3.104(a), 3.160(d), 20.200, 20.302(a), 20.1103. 

In a February 2001 written statement, the veteran indicated 
that he was again seeking service connection for a "heart 
condition."  By an April 2002 rating decision, the RO 
apparently reopened the veteran's claim for service 
connection and denied it on the merits.  Nevertheless, the 
Board is not bound by the RO's findings and must itself 
determine whether new and material evidence has been 
received.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 
2001).  

To reopen a claim, new and material evidence must be 
presented or secured.  38 U.S.C.A. § 5108.  "The Board does 
not have jurisdiction to consider [the previously adjudicated 
claim] unless new and material evidence is presented, and 
before the Board may reopen such a claim, it must so find."  
Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).  The 
Board is neither required nor permitted to analyze the merits 
of a previously disallowed claim if new and material evidence 
is not presented or secured.  Butler v. Brown, 9 Vet. App. 
167, 171 (1996).  No other standard than that articulated in 
the regulation applies to the determination whether evidence 
is new and material.  See Hodge v. West, 155 F.3d 1356 (Fed. 
Cir. 1998).  

The claim to reopen (filed in February 2001) was made before 
the effective date of the most recent amendment of 38 C.F.R. 
§ 3.156(a), which expressly applies only to claims filed on 
or after August 29, 2001.  See 66 Fed. Reg. 45,620, 45,630 
(Aug. 29, 2001).  Consequently, the Board is deciding this 
claim under the prior version of the regulations, which reads 
(in pertinent part) as follows:

New and material evidence means evidence 
not previously submitted to agency 
decisionmakers which bears directly and 
substantially upon the specific matter 
under consideration, which is neither 
cumulative nor redundant, and which by 
itself or in connection with evidence 
previously assembled is so significant 
that it must be considered in order to 
fairly decide the merits of the claim.

38 C.F.R. § 3.156(a) (as in effect prior to August 29, 2001).

Evidence received since the final RO determination is 
presumed credible for the purposes of reopening the claim 
unless it is inherently false or untrue, or it is beyond the 
competence of the person making the assertion.  Duran v. 
Brown, 7 Vet. App. 216, 220 (1995).  

Evidence obtained in connection with the attempt to reopen 
includes VA outpatient records dated subsequent to June 1998 
which include etiology opinions relating the veteran's 
coronary artery disease to his service-connected diabetes 
mellitus.  These records were not considered previously and 
are so significant that they must be reviewed in connection 
with the current claim.  The veteran has therefore presented 
new and material evidence to reopen the claim for service 
connection for coronary artery disease.  Accordingly, the 
petition to reopen is granted and consideration may be given 
to the entire evidence of record without regard to any prior 
denials.  There is sufficient evidence for the Board to make 
a determination on this claim on the merits (as detailed 
below).  

III.  Claims for service connection

When seeking VA disability compensation, a veteran seeks to 
establish that a current disability results from disease or 
injury incurred in or aggravated by service.  38 U.S.C.A. 
§§ 1110, 1131.  "Service connection" basically means that 
the facts, shown by evidence, establish that a particular 
injury or disease resulting in disability was incurred 
coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  This may 
be accomplished by affirmatively showing inception or 
aggravation during service or through the application of 
statutory presumptions.  Where chronicity of a disease is not 
shown in service, service connection may yet be established 
by showing continuity of symptomatology between the currently 
claimed disability and a condition noted in service.  The 
veteran may also establish service connection if all of the 
evidence, including that pertaining to service, shows that a 
disease first diagnosed after service was incurred in 
service.  38 C.F.R. § 3.303. 

Service connection for coronary artery disease and 
hypertension is presumed if either condition manifests to a 
compensable degree within the year after active service.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309.  

Secondary service connection may be granted for a disability, 
which is proximately due to, or the result of an established 
service-connected disorder.  38 C.F.R. § 3.310.  Service 
connection may also be granted when it is shown that the 
claimed disability has been aggravated by a service-connected 
disability.  See Allen v. Brown, 7 Vet. App. 439 (1995).  
Thus, when aggravation of a veteran's nonservice-connected 
disability is proximately due to or the result of a service-
connected disability, such veteran shall be compensated for 
the degree of disability, but only that degree over and above 
the degree of disability existing prior to the aggravation.  
38 C.F.R. § 3.322.

A.  Coronary artery disease

The veteran has current coronary artery disease (it was 
diagnosed following a May 2003 VA examination).  Service 
medical records generally do not show any complaints or 
findings of a cardiac disability, although the veteran sought 
outpatient treatment in May 1979 for complaints of left-sided 
chest pain after running and walking for three miles.  He was 
given medication.  

The claims file contains no medical opinion relating the 
veteran's current cardiac disease (first diagnosed many years 
after discharge) to his active duty.  However, he has argued 
that this condition is secondary to or at least aggravated by 
his diabetes mellitus (a condition which was service 
connected by an April 2002 rating decision).  The opinion on 
this question is mixed.

The veteran was examined by a VA physician's assistant (PA) 
in May 2003.  The PA reviewed the claims folder and wrote 
that 

[t]his veteran does have . . . coronary 
artery disease . . .   He had an onset of 
[this entity] prior to . . . his 
documented diagnosis [of] diabetes 
mellitus.  There is no evidence that . . 
. his coronary artery disease [was] 
either caused by, or . . . aggravated by, 
his [service-connected] diabetes 
mellitus.  
  
Yet VA outpatient records printed in August 2002 include 
these July 2002 entries from a VA physician: 

"[The veteran's] diabetes mellitus will 
aggravate his coronary artery disease[.  
D]iabetes mellitus is recognized as a 
risk factor for coronary artery disease 
and progression of coronary artery 
disease.  

[The veteran's] coronary artery disease 
will be aggravated by [his] diabetes 
mellitus.  

In a December 2003 outpatient entry, the same VA physician 
stated that the veteran's "coronary artery disease is 
definitely associated with his diabetes." 

In light of the multiple favorable opinions from the VA 
physician, the Board finds that the evidence is at least in 
equipoise as to whether the veteran's diabetes mellitus 
aggravates his coronary artery disease.  Applying the 
benefit-of-the-doubt rule, service connection is warranted 
for the extent that the veteran's coronary artery disease is 
aggravated by his service-connected diabetes mellitus.  
38 U.S.C.A. § 5107(b); Allen v. Brown, 7 Vet. App. 439 
(1995).  

B.  Hypertension

There is no question that the veteran has hypertension: he 
was diagnosed as having this condition at a May 2003 VA 
examination.  However, the preponderance of the medical 
evidence submitted does not indicate that the hypertension is 
related to service or is due to, or even aggravated by, 
diabetes mellitus.

Service medical records do not reflect any diagnosed 
hypertension.  Blood pressure readings ranged from as low as 
128/68 (April 1979 separation examination) to as high as 
126/96 (October 1976 "sub." examination).  None of the 
remaining service medical records reflect any hypertensive 
blood pressure readings.  

At his May 2003 examination, the veteran indicated that he 
was first diagnosed as having hypertension in 1995 (over 15 
years after his last separation from active duty).  The VA 
examiner reviewed the entire claims folder, and concluded 
that there was no evidence that his hypertension was caused 
or aggravated by his diabetes mellitus.  No medical opinion 
has been submitted which contradicts this conclusion, or 
which relates the veteran's current hypertension to his 
periods of active duty.    

The veteran himself has contended (such as in a February 2001 
written statement) that his hypertension is secondary to 
diabetes mellitus.  As a layman, however, he has no 
competence to give a medical opinion on the etiology of a 
condition.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
He has also submitted an article from the East Tennessee 
State University Medical Library, entitled "Diabetes and 
Heart Disease," which includes the statement that 
"[d]iabetes . . . and having high blood pressure are 
related."  However, generic medical literature that does not 
apply medical principles regarding causation or etiology to 
the facts of an individual case generally does not have 
probative value in deciding issues on appeal.  See Libertine 
v. Brown, 9 Vet. App. 521, 523 (1996). 

Particularly in light of the May 2003 VA opinion, the weight 
of the credible evidence fails to demonstrate that the 
veteran's hypertension is related to active duty or is 
secondary to or aggravated by his diabetes mellitus.  As the 
preponderance of the evidence is against the claim for 
service connection, the benefit-of-the-doubt rule does not 
apply, and the claim must be denied.  38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

C.  Periodontal disease/gingivitis 

Periodontal disease can be considered service connected 
solely for the purpose of establishing eligibility for 
outpatient dental treatment in accordance with 38 C.F.R. § 
17.161.  See 38 C.F.R. § 3.381. "Periodontal" is defined as 
"around a tooth."  DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 
1261 (28th ed. 1994).  "Gingivitis" is defined as 
inflammation of the gingivae. DORLAND'S at 691.  "Gingivae" 
is defined as the gums: the mucous membrane, with the 
supporting fibrous tissue, which overlies the crowns of 
unerupted teeth and encircles the necks of those that have 
erupted.  DORLAND'S at 690.  Gingivitis is, therefore, a form 
of periodontal disease.

A February 1979 entry in the service medical records noted 
that examination of the veteran's mouth was unremarkable, 
except when he created intraoral suction, whereupon blood 
appeared from periodontal areas.  The impression was local 
gingival/periodontal disease with no evidence of systemic 
illness exacerbating same.  No dental abnormalities were 
noted on separation.  While the veteran has been recently 
treated for periodontal disease and gingivitis (such as in 
April and November of 2002), no medical professional has 
specifically linked this condition to his period of active 
duty.  

The veteran seeks service connection primarily on the basis 
that his periodontal disease and gingivitis are secondary to 
or aggravated by his service-connected diabetes mellitus.  In 
October 2003, he submitted documentation of a VA dental 
treatment visit earlier that month, during which it was noted 
that a "bone fill at extraction site #12" was "still slow 
secondary to" diabetes.  Yet this notation did not 
specifically find that any periodontal disease or gingivitis 
was actually aggravated by the veteran's diabetes or that it 
actually prevented the "bone fill" process per se. 

In short, the weight of the credible evidence fails to 
demonstrate that the veteran's periodontal disease and 
gingivitis is related to active duty or is secondary to or 
aggravated by his diabetes mellitus.  As a layman he has no 
competence to give a medical opinion on the etiology of a 
condition.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
As the preponderance of the evidence is against the claim for 
service connection, the benefit-of-the-doubt rule does not 
apply, and the claim must be denied.  38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

IV.  Claims relating to service connection for PTSD 

The RO granted service connection for PTSD by a June 1998 
rating decision and assigned March 18, 1997, as the effective 
date of this grant (this was the date of a written statement 
on which the veteran sought service connection).  Yet the 
veteran claims that the effective date for service connection 
should be earlier (namely, that it should be April 18, 1989, 
the date that he filed a VA Form 21-526).  

The veteran seeks this earlier effective date on two 
alternative bases: 1) that he filed a notice of disagreement 
following a September 1989 rating decision and therefore had 
a pending appeal all this time; and 2) that the September 
1989 rating decision, though final, contained CUE and must be 
set aside, thereby making the April 18, 1989, claim once 
again live.  As detailed below, the Board finds that the 
veteran did file a timely notice of disagreement to the 
September 1989 rating decision and that therefore his claim 
for service connection for PTSD has, in fact, been pending 
since April 18, 1989.  

On a VA Form 21-526 filed on April 18, 1989, the veteran 
sought (in pertinent part) service connection for PTSD.  A 
May 1989 VA examination resulted in a diagnosis of PTSD.  

By a September 1989 rating decision, the RO denied service 
connection for PTSD, essentially on the basis that the 
veteran's Vietnam stressors were not sufficiently verified.  
The RO notified him about this rating decision in an October 
1989 letter, the text of which noted a particular reference 
number and contained five paragraphs (paragraph two discussed 
the denial of service connection for PTSD contained in the 
September 1989 rating decision).    

In a letter received in March 1990 (which identifies the 
particular reference number of the October 1989 letter) the 
veteran stated (in pertinent part) as follows:

What sources have you used in obtaining 
your rejections in paragraph two (2) 
three (3) four (4) and five (5)[?]  I 
would very much like to see just how much 
or how little was available to you in 
[basing] your [decisions] upon and 
request a complete copy of my United 
States Marines Corp Medical Records 
1966/1969 and my United States Naval 
Medical Records 1976/1979 inclusive. 

Although the RO sent the veteran copies of his service 
medical records in March 1990, it did not issue a statement 
of the case.

By a written statement filed on March 18, 1997, the veteran 
again sought service connection for PTSD.  By a June 1998 
rating decision, the RO granted service connection for PTSD 
and assigned a 30 percent rating effective from March 18, 
1997.  By a July 1999 rating decision, the RO increased the 
rating for PTSD to 100 percent, effective from May 18, 1998 
(the date of this 100 percent rating was eventually made 
effective from December 10, 1997, an issue which the veteran 
has separately appealed and which is referenced in the remand 
below).  

In a June 2002 written statement (and in numerous subsequent 
submissions), the veteran argued for an earlier effective 
date (i.e., April 18, 1989) for the grant of service 
connection for PTSD.  

As to whether the March 1, 1990 letter, constituted a notice 
of disagreement, it was submitted within a year from the date 
the RO mailed notice of the September 1989 determination, so 
it was timely.  38 C.F.R. § 20.302(a).  Further, as to 
whether the text of the letter constituted an adequate notice 
of disagreement, the pertinent regulation states that 

[a] written communication from a claimant 
or his or her representative expressing 
dissatisfaction or disagreement with an 
adjudicative determination by the agency 
of original jurisdiction and a desire to 
contest the result will constitute a 
Notice of Disagreement.  While special 
wording is not required, the Notice of 
Disagreement must be in terms which can 
be reasonably construed as disagreement 
with that determination and a desire for 
appellate review.  If the agency of 
original jurisdiction gave notice that 
adjudicative determinations were made on 
several issues at the same time, the 
specific determinations with which the 
claimant disagrees must be identified. 
For example, if service connection was 
denied for two disabilities and the 
claimant wishes to appeal the denial of 
service connection with respect to only 
one of the disabilities, the Notice of 
Disagreement must make that clear.  

38 C.F.R. § 20.201.

The language of the March 1990 letter reasonably indicates 
the veteran's dissatisfaction with the RO's "rejection" of 
his claim for service connection for PTSD and strongly 
implies that he wished appellate review.  Moreover, he 
identified paragraph two of the October 1989 notice letter as 
one of the specific determinations with which he disagreed.  
The Board finds that the March 1990 letter was a notice of 
disagreement as defined by 38 C.F.R. § 20.201, and that 
therefore the veteran has had a pending claim for service 
connection for PTSD since April 18, 1989.

Unless specifically provided otherwise, the effective date of 
an award based on an original claim for service connection 
"shall be fixed in accordance with the facts found, but 
shall not be earlier than the date of receipt of application 
therefor."  38 U.S.C.A. § 5110(a).  With a claim for service 
connection, the effective date of an award will be (1) the 
day following separation from active service or the date 
entitlement arose if the claim is received within one year 
after separation from service or (2) the date of receipt of 
claim or date entitlement arose, whichever is later.  38 
C.F.R. § 3.400(b)(2)(i).

In its September 1989 rating decision, the RO denied service 
connection for PTSD essentially on the basis that the 
veteran's Vietnam stressors were not verified.  There was, 
however, no question that the veteran had PTSD: he was 
diagnosed as having this condition following a VA examination 
conducted in June 1989.  When the RO eventually granted 
service connection for PTSD in its June 1998 rating decision, 
it noted that service personnel records confirmed that the 
veteran was involved in multiple operations against the 
Vietcong.  

Because the veteran had a pending claim for service 
connection for PTSD since April 18, 1989, and the diagnosis 
of this condition was confirmed shortly after he made this 
claim, the Board finds that the effective date of his grant 
of service connection for PTSD should be April 18, 1989 (the 
date he filed his VA Form 21-526).  Because of this finding, 
the claim relating to CUE in the September 1989 rating 
decision is dismissed as moot.


ORDER

The claim for service connection for a cardiac disability is 
reopened, and service connection for coronary artery disease, 
to the extent that it is aggravated by the veteran's service-
connected diabetes mellitus, is granted.

Service connection for hypertension, including as secondary 
to service-connected diabetes mellitus, is denied.

Service connection for periodontal disease and gingivitis, 
including as secondary to service-connected diabetes 
mellitus, is denied.  

A timely notice of disagreement was filed with respect to a 
September 1989 rating decision denying service connection for 
PTSD.  

An effective date of April 18, 1989, and no earlier, is 
warranted for the grant of service connection for PTSD.

The claim concerning CUE in the September 1989 rating 
decision is dismissed as moot.



REMAND

The Board's finding that the effective date for the grant of 
service connection for PTSD should be April 18, 1989, is 
obviously relevant to the claim for an effective date earlier 
than December 10, 1997, for a 100 percent rating for PTSD.  
An initial determination must be made by the RO as to whether 
the 100 percent rating should be made effective as far back 
as April 18, 1989.  

The claims file includes a VA consultation request dated in 
April 1989 and a consultation report dated in September 1989, 
but it's unclear whether any other extant VA treatment 
records from this period have been obtained.  The next most 
recent request for VA treatment records is dated in January 
1995 and subsequently dated VA treatment records have been 
obtained (but it is unclear whether all extant private 
psychiatric treatment records for this period have been 
sought).  In any case, an attempt to get all psychiatric 
treatment records between April 1989 and December 1997 should 
be made.    

Accordingly, the Board remands this claim for the following:

1.  With any needed assistance from the 
veteran, seek all outstanding VA and 
private records of treatment for 
psychiatric symptoms between April 1989 
and December 1997.  If any of these 
facilities have no record of treatment of 
the veteran, please associate written 
confirmation of this fact in the claims 
file.  

2.  Thereafter, given that the effective 
date of the grant of service connection 
for PTSD is now April 18, 1989, re-
adjudicate the claim for an effective 
date earlier than December 10, 1997, for 
the assignment of a 100 percent rating 
for PTSD.  If this benefit remains 
denied, provide the veteran and his 
representative with a supplemental 
statement of the case summarizing the 
evidence and discussing all pertinent 
legal authority.  Allow appropriate time 
for response.  Thereafter, return the 
case to the Board, if in order.  

The Board intimates no opinion as to the ultimate outcome of 
this remanded matter, about which the veteran may submit 
additional evidence and argument.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).  All remands require expeditious 
handling.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



	                  
_________________________________________________
MICHAEL E. KILCOYNE
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


